Citation Nr: 1754098	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  14-01 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a right knee disorder, to include as secondary to an ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from July 1996 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2010 at which time his ankles were found to be normal.  However, the Veteran indicated in his June 2013 VA Form 9 that his ankle and right knee conditions are worsening, which raises the question as to whether a current disability may have developed.  Therefore, the Board finds that an additional VA examination is needed to determine whether there are any current ankle disorders that could be related to his military service.  In addition, the Board notes that the claim for service connection for a right knee disorder is inextricably intertwined with the claims for service connection for a right and left ankle disorder.

Moreover, the Veteran reported in his June 2013 VA Form 9 that he is being treated for the claimed disorders.  However, the claims file does not contain any medical records dated since 2010.  Therefore, on remand, the AOJ should attempt to secure any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his ankles and right knee.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims files.

The AOJ should also secure any outstanding VA treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any ankle and right knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions or statements by the Veteran.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should address whether the Veteran has had a left ankle disorder, a right ankle disorder, and a right knee disorder at any point since filing his claim May 2010 or within close proximity thereto.  If the examiner determines that the Veteran did not have those disorders during the pendency of the appeal, he or she should address the Veteran's reported symptomatology and the June 2010 and September 2010 private medical records.  He or she should also address whether any prior assessment made by the private healthcare providers in 2010 resolved or was misdiagnosed.

For any ankle or right knee diagnosis identified during the appeal period, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to his military service, to include any symptomatology and injury therein. 

The examiner should also opine as to whether it is at least as likely as not that any right knee disorder is either caused by or aggravated by a right or left ankle disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

 A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of consideration assistance to the Board.  Because it is important "that each disability viewed in relation to its history," 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claim s file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

